Ryan, 0. J.
This motion is denied on the merits. The affidavit presented for the appellants has satisfied the court that the appeal, though not prosecuted, was taken in good faith. In such a case the court will not award extra damages or costs. N. W. M. L. Ins. Co. v. Irish, 38 Wis., 361.
But the motion has suggested to the court the necessity of providing against the dismissal, by appellants ex parte, of appeals taken in bad faith, so as to evade the statute providing for extra damages and costs upon affirmance.
And hereafter appellants will not be allowed to dismiss their appeals, except by consent or upon notice to the respondents.
By the Court. — Motion denied.